OPINION
PER CURIAM.
Appellants, Jose Pasol, et al., perfected their appeal from a judgment entered by the 103rd District Court of Cameron County, Texas, in cause number 82-3630. After the appeal had been perfected, the appellants filed a motion to reverse and remand this cause for a new trial.
This appeal began on July 1, 1985, with the filing of the transcript. On July 31, 1985, appellants filed their first motion for extension of time to file the statement of facts, requesting that the time for filing be extended from the due date of July 17, 1985, to September 15, 1985. Appellants filed their first amended motion for extension of time for filing the statement of facts on August 16, 1985. In this amended motion, as in the first motion, appellants stated that the inability to file the statement of facts within the time limit was due to the fact that the court reporter, Hector Sanchez, had not been able to complete preparation of the statement of facts. On September 27, 1985, appellants filed their second motion for extension of time to file the statement of facts.
*188On November 14, 1985, this Court granted appellants’ first motion, first amended motion, and second motion for extension of time to file statement of facts. This Court also entered an order on November 14, 1985, ordering Hector Sanchez to prepare and file a complete statement of facts with the Clerk of this Court on or before January 2, 1986.
Appellants, on December 13, 1985, filed their motion for new trial, which is the subject of this opinion. On December 27, 1985, appellants filed their third motion for extension of time to file statement of facts, requesting a further extension of thirty days. On December 31, 1985, this Court entered an order in this cause, as well as eight other appeals in which Hector Sanchez was the court reporter, extending the time for filing the statement of facts until further order of the Court.
Hector Sanchez was found to be in contempt of this Court on December 23, 1985, for violating an order to file the statement of facts in another cause pending in this Court. Mr. Sanchez was sentenced to thirty days in the Nueces County Jail and assessed a fine of $500.00. Mr. Sanchez filed an Application for Writ of Habeas Corpus with the Supreme Court of Texas, and this writ was granted on December 30, 1985, and bond was set at $500.00. On February 14, 1986, the Supreme Court of Texas denied the petition for writ of habeas corpus, upheld the judgment of contempt of this Court, and remanded Mr. Sanchez to the custody of the Sheriff of Nueces County to comply with this Court’s order.
This Court then issued an order directing any peace officer of this State to arrest Hector Sanchez and transport him to the Nueces County Jail. However, law enforcement officials have been unable to locate Mr. Sanchez.
In summary, the statement of facts was originally due to be filed in this Court on July 17, 1985, and, although appellants and this Court have diligently endeavored to obtain the statement of facts, the statement of facts has not been filed.
In light of appellants’ motion requesting a new trial and the events and circumstances surrounding this appeal, this Court requested appellees to file a response showing cause why appellants’ motion for new trial should not be granted and the cause reversed and remanded to the trial court for a new trial. No response has been filed by appellees.
The Court, having considered the motion, the transcript and the reasons stated above, is of the opinion that the motion should be granted. The appeal is hereby REVERSED AND REMANDED to the trial court for a new trial.
Costs of the appeal are hereby adjudged against appellees, Humberto Saenz and wife, Diane Ruth Saenz, Ind., and as parents of Christina Saenz, a minor child.